Order entered October 9, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01040-CV

         MICHAEL CARY SNOWDEN AND BRENDA ASCENCIO, Appellants

                                             V.

                              BRANDON QUACH, Appellee

                     On Appeal from the County Court at Law No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. CC-18-00955-D

                                         ORDER
      Before the Court is the October 4, 2018 request of Coral Wahlen, Official Court Reporter

for County Court at Law No. 4, for an extension of time to file the reporter’s record. We

GRANT the request and extend the time to October 24, 2018.


                                                   /s/   ADA BROWN
                                                         JUSTICE